COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 HECTOR CALDERON,                                                 No. 08-08-00265-CV
                                                  §
                        Appellant,                                    Appeal from
                                                  §
 v.                                                                394th District Court
                                                  §
 ROY B. FERGUSON and                                          of Jeff Davis County, Texas
 PENE S. FERGUSON,                                §
                                                                       (TC #2237)
                        Appellees.                §


                                  MEMORANDUM OPINION

       Pending before the Court is a joint motion to dismiss the appeal pursuant to TEX .R.APP .P.

42.1 because the parties have settled all matters in controversy. We grant the motion and dismiss

the appeal with prejudice. The joint motion does not state the parties have agreed regarding the

assessment of costs. Accordingly, we assess costs against Appellant. See TEX .R.APP .P. 42.1(d)

(absent agreement of the parties, the court will tax costs against the appellant).



May 28, 2010
                                                      ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, J., and Barajas, C.J. (Ret.)
Barajas, C.J. (Ret.), sitting by assignment